Exibit EMPLOYMENT AGREEMENT As Amended and Restated as of January 1, 2009 This Employment Agreement (the "Agreement") as initially entered into effective as of December 7, 2007 (“Anniversary Date”) by and between TIB Bank (the "Bank"), Naples Capital Advisors, Inc. (the "NCA"), and Michael H. Morris (the "Executive"), is hereby amended and restated as of December 16, 2008 and effective January 1, 2009, as follows: WITNESSETH: WHEREAS, the Bank and NCA (collectively the "Company") desire to retain the services of and employ the Executive, and the Executive desires to provide services to the Company, pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the promises and of the covenants and agreements herein contained, the Company and the Executive covenant and agree as follows: 1.
